Citation Nr: 0423925	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-15 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the overpayment of VA compensation in the amount of 
$6,375.20 was properly created,


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from October 1956 to 
February 1960.

This matter comes before the Board of Veteran's Appeals 
9Board) on appeal from an April 1998 determination by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office that the veteran had been overpaid VA 
compensation benefits paid for a dependent who had elected 
and was receiving Chapter 35 Dependent's Educational 
Assistance benefits. 

This case was previously before the Board and, in December 
2000, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT


1. The overpayment at issue, of $6,375.20, was created as a 
result of the veteran receiving additional VA compensation 
for a child from October 24, 1995 to May 1, 1998, while the 
child received Dependents Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.

2.  The veteran was notified in August 1996, that 
commencement of DEA for a particular dependent prohibited 
concurrent payments of VA compensation for the dependent. 

3. The veteran was notified in February 1998 that his 
dependent had elected DEA benefits in October 1995.

4.  There was no fault on the part of VA in the creation of 
the veteran's overpayment of VA compensation in the amount of 
$6,375.20.


CONCLUSION OF LAW

The overpayment of VA compensation in the amount of $6,375.20 
was properly created. 38 U.S.C.A. § 3562 (West 2000); 38 
C.F.R. § 21.3023 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. The veteran and 
his representative were advised in the statement of the case 
issued in August 1998 of the relevant law and evidence that 
the RO relied on in deciding this claim. The statement of the 
case also contained a rationale that addressed the 
contentions of the representative set forth in the notice of 
disagreement received in July 1998. The veteran and his 
representative were also afforded the opportunity to 
elaborate on the veteran's theory of the case in 
correspondence to the RO and the Board. The Board notes that 
the facts in this case are not in dispute and that this 
appeal turns on an interpretation of the governing law. Thus, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
or to assist the veteran further in obtaining evidence 
necessary to substantiate his claim.

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court of Appeals for Veterans Claims has 
also held that the holding in Holliday "was not intended to 
stand for the proposition that the VCAA requires remand of 
all pending claims and that this Court may not decide that 
the VCAA could not affect a pending matter." Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc). 
Significantly for the instant appeal, the Court has held the 
VCAA inapplicable to a matter of pure statutory 
interpretation. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").

The Board therefore concludes that a further remand would 
serve no useful purpose with respect to the issue adjudicated 
on this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). As discussed below, resolution of 
the veteran's claim is predicated largely on legal principles 
rather than evidence, the Board finds no basis for additional 
evidentiary development. Manning v. Principi, 16 Vet. App. 
534 (2002).

Factual Background

The facts in this case may be briefly summarized.  In a May 
1996 RO rating decision, the veteran was granted a total 
rating for compensation purposes based on individual 
unemployability and his dependents were found entitled to 
DEA.  In August 1996, he was notified of those determinations 
and by VA Pamphlet 22-73-3, Summary of Educational Benefits, 
that if his dependents were awarded DEA benefits, the 
commencement of that benefit for a particular dependent would 
prohibit concurrent payments of VA compensation for the 
dependent.

In July 1996, the veteran's child for whom he was receiving 
additional VA compensation submitted a claim for retroactive 
DEA.  In September 1997, DEA was awarded to that child, 
effective from October 24, 1995.  In April 1998, the 
veteran's VA compensation was adjusted to eliminate the 
additional compensation for the veteran's child after he was 
advised of this proposed action and given the opportunity to 
submit evidence to show why the action should not be taken.

In July 1998, the veteran was sent an audit for the 
overpayment amount of $4,297.00. The audit showed that he had 
been overpaid compensation for the period from October 1, 
1995, to May 31, 1998, because of the inclusion of additional 
compensation for Jeffery.  A sum of $2,078.00 representing 
benefits withheld from the veteran to reduce his debt by the 
Debt Management Center was refunded to the veteran on July 
21, 1998.  This restored his debt to the original $6,375.20.

Analysis

A child who is the age of 18 years who is eligible for 
educational assistance and who is also eligible for pension, 
compensation or dependency and indemnity compensation (DIC) 
based on school attendance must elect whether he or she will 
receive educational assistance or pension, compensation or 
DIC. (1) An election of educational assistance either before 
or after the age of 18 years is a bar to subsequent payment 
or increased rates or additional amounts of pension, 
compensation or DIC on account of the child based on school 
attendance on or after the age of 18 years.  The bar is 
equally applicable where the child has eligibility from more 
than one parent.  

Payment of pension, compensation or DIC to or on account of a 
child after his or her 18th birthday does not bar subsequent 
payments of educational assistance.  An election of 
educational assistance will not preclude the allowance of 
pension, compensation or DIC based on school attendance for 
periods, including vacation periods, prior to the 
commencement of educational assistance. 38 U.S.C.A. § 3562; 
38 C.F.R. § 21.3023(a).

A review of the February 2002 audit of the overpayment of VA 
compensation in the amount of $4, 297.20 indicates that the 
overpayment has been properly calculated based on the amounts 
that he was paid when compared to the amounts he was entitled 
to receive. Department of Veterans Benefits Manual M21-1, 
Part I, App. B.

The veteran asserts that he should not be responsible for 
payment of the overpayment of VA compensation in the amount 
of $6,375.20 because the VA awarded DEA to his dependent when 
they knew that he was receiving additional compensation for 
that dependent.  A review of the evidence indicates that the 
dependent was awarded DEA in September 1997 and that the 
veteran's VA compensation was adjusted in May 1998 to remove 
the additional VA compensation he was receiving for that 
dependent.  

This action was taken after VA notified him of the proposed 
action and gave him the opportunity to submit evidence to 
show why his VA compensation should not be reduced. Under the 
circumstances, the Board finds that VA was not at fault in 
the creation of the overpayment of the veteran's VA 
compensation.

The evidence reveals that the veteran was advised in August 
1996 when his dependents were found eligible for DEA that if 
his dependents were awarded DEA benefits the commencement of 
that benefit for a particular dependent would prohibit 
concurrent payments of VA compensation for the dependent.  
The above noted legal criteria prohibit the duplication of 
such benefits for a dependent.

After consideration of all the evidence, the Board finds that 
the overpayment of VA compensation in the amount of $6,375.20 
was properly created.  Hence, the veteran's claim is denied.


ORDER

The overpayment of VA compensation in the amount of $ 
6,375.20 was properly created, and the veteran's request for 
forgiveness of the debt is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



